Title: From George Washington to Thomas Waggener, 13 July 1756
From: Washington, George
To: Waggener, Thomas



[Fort Cumberland, Md., 13 July 1756]
To Captain Thomas Waggener, of the Virginia Regiment. Sir,

The companies of the Virginia Regiment are completed to an equal number, except yours, which, through mistake of the Returns, is not. But as I expect more men every minute, you shall be immediately completed.
As you have on command with you several men of other companies; the officers have received orders to apply to you for them; and you must deliver them up. I desire you will send James Campbell the Drummer, by the first Escort that comes to Winchester.
From the great confidence I repose in your Diligence, I have appointed you to a command, on which much depends: and I doubt not you will see the work carried on with Expedition: and I must particularly recommend it to you to keep up a strict command, both over Officers and men, as you will be answerable for any delays or neglect which may happen for want of due Discipline—and I would not wish your good-nature should occasion you to over-look a Fault in an officer, who may be your best friend.
As I am informed by the people who met me at Pearsalls, that there is a Fort now kept by the country people, about twenty miles from your upper one, in a proper place—If, upon arriving there, you find it will do with a little alteration or amendment;

I would have you take it in behalf of the country; leave men to garrison it, and so proceed on to the next place. When you arrive there, you may get all the timbers ready, and by that time I shall send you a plan of the kind of Forts I would have you build.
The people whom I have conversed with on the subject, seem to think there will be no difficulty in providing provisions for the men. I would have you provide for these in the same manner you have hitherto done for your own company; and whatever orders you give on that account, shall be duly honoured. I would have you from time to time, transmit me an account of all occurrencies.
The Governor has ordered the Militia to be discharged as soon as Harvest is over, since they are so unwilling to continue until December. And shou’d you march on with all the men to building these Forts, it might give the Inhabitants uneasiness, and raise complaints to be left unguarded.
I would therefore desire you to leave small parties at proper places to keep them quiet and easy, in case you see occasion for it.
I[f] you have occasion for more ammunition, you must send to Fort Cumberland for what you want. I am &c.

G:W.
Fort Cumberland: July 13th 1756.    

